\DOO`~)C\U\A»L»JN\-*

NNNNNNNNN~)-¢)-‘»_e-‘»-¢>-»-a»-_a
OG~JG’\§I\-h-UJN\-*C\DOONQ\Lh-hb)l\)b-O

 

 

Case 2:17-cr-00247-RSL Document 33-1 Filed 09/20/18 Page 1 of 3

Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No_ CR17_247RSL
Plaintiff,
v. a ]
GREGORY NORMAND’ ORDER OF FORFEITURE
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
an Order of Forfeiture seeking to forfeit to the United States the interest of the Defendant,
Gregory Normand, in the following property:

0 A judgment for a sum of money in the amount of $248,354.41, representing
any property, real or personal, that constitutes or is derived from proceeds
traceable to the offense charged in Count l of the Indictment. The United
States will request that the Attomey General apply any amounts it collects
towards satisfaction of this forfeited sum of money to the Defendant’s

restitution obligation.

The Court, having reviewed the papers and pleadings filed in this matter, hereby
FINDS entry of an Order of Forfeiture is appropriate because:

Order of Forfciture~ l UNITED STATES A'ITORN E\’

Unr'ted S!ates v. Normand, CRI 7-247RSL 700 STEWART STRF-E\`, SUITF- 5220
SF.ATrLE, WAsHL~oToN 98101

(206) 553-7970

\DOC\]O\Ut-P~L»N\-*

NNNNNNN*-‘l-\t_‘\-dl_¢
c\u\.tsww--<:\ooo\io\u~§$§:;

Case 2:17-cr-00247-RSL Document 33-1 Filed 09/20/18 Page 2 of 3

The Defendant was charged by an Indictment that included a forfeiture
allegation, providing notice that the United States sought, pursuant to `18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461 (c), the forfeiture of property
including, but not limited to, a sum of money representing any property,
real or personal, which constitutes or is derived from proceeds traceable to
the violation of 29 U.S.C. § 501(c) charged in Count l (Dkt. No. l, 5~6);
Pursuant to the Plea Agreement, the Defendant agreed to forfeit his interest
in a judgment for a sum of money of $248,354.41, representing property
that constitutes or is derived from proceeds traceable to the offense charged
in Count l of the Indictment, to which he pleaded guilty (Dkt. No. 27,

‘|l 14);

The evidence in the record, including information contained within the Plea
Agreement, has established the requisite nexus between the above-
described sum of money and the offense of conviction, pursuant to Fed. R.
Crim. P. 32.2(b)(l)(B); and

No ancillary proceeding is required to the extent that the forfeiture consists
of a judgment for a sum of money representing proceeds obtained as a

result of the charged offense, pursuant to Fed. R. Crim. P. 32.2(¢)(1).

NOW, THEREFORE, THE COURT ORDERS:

Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the

Defendant’s interest in the above-identified sum of money is fully and finally forfeited, in

its entirety, to the United States;

No right, title, or interest in this sum of money exists in any party other

than the United States;

NN
OO\)

 

 

3) Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this order will become final
as to the Defendant at the time he is sentenced, it will be made part of the sentence, and it

will be included in the judgment;

Order ofForfciture- 2 UNm-:D sTATEs ATroRNEY

United sims v, Normand, CRl 7-247RsL 700 STEWART STR'='ET» SU"E 522°
SE.arrLE. WAsHlNGToN 9810]

(206) 553-7970

\COQ`JO\U\-LL»JN|\-»

NNNNNNNNN»--*»-'l--\--
oo\lO\Lh-l>wt\)»-O\QOC\IO\U\:L)_;'IG:S

 

 

Case 2:17-cr-00247-RSL Document 33-1 Filed 09/20/18 Page 3 of 3

4) Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money
in whole or in part, the United States may move to amend this order, at any time, to
substitute property having a value not to exceed $248,354.41; and

5) The Court will retain jurisdiction in this case for the purpose of enforcing

this order.
The Clerk of Coutt is directed to serve a copy of this Order of Forfeiture on all

parties of record.

- §
DATED thls day of , 2018.
MQ/xm/{:/

THE HON. ROBERT S. LASNIK
UNTTED STATES DISTRICT JUDGE

Presented by: A,

/ / /{§’.;' .

/ 07 ' ja H- - - get
NEAL B.`CHRISTIANSEN
Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271
(206) 553-2242
E-Mail: Neal.Christiansen£@usdoj.gov

 

Order Of FOl’f¢iturc- 3 UNITED STATES A'l'l"ORNEY

United States v. Normand, CRl7-247RSL 700 STEWART STREF-T, SU|TE 5220
SEA'rrLl-.', WASH!NGTDN 9810|

(206] 553-7970

